Exhibit 10.1

 

FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT

BETWEEN

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

AND

RICHARD POULTON

 

 

WHEREAS, Allscripts Healthcare Solutions, Inc. (the “Company”) and Richard
Poulton (“Executive”) previously entered into an Employment Agreement dated
October 29, 2012 (the “Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Agreement to provide
certain enhanced severance benefits thereunder.

 

NOW THEREFORE, BE IT RESOLVED, that effective as of July 31, 2020 (the
“Effective Date”), the Agreement is amended as follows:

 

1.Section 4.5.1(i) is amended to read as follows:

 

 

(i)

an amount equal to two (2) times Executive’s Base Salary plus Executive’s Target
Performance Bonus, payable in twenty-four (24) equal monthly installments
commencing on the Termination Date, such amount to be payable regardless of
whether Executive obtains other employment and is compensated therefor (but only
so long as Executive is not in violation of Section 5 hereof) (with the first
two installments to be paid on the sixtieth (60th) day following the Termination
Date and the remaining twenty-two (22) installments being paid on the twenty-two
(22) following monthly anniversaries of such date);

 

2.Section 4.5.1(ii) is amended to read as follows:

 

 

(ii)

Continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.3.2 for a period of twenty-four (24) months following the
Termination Date, with Executive’s contribution to such plans as if Executive
were employed by Company, such contributions to be paid by Executive in the same
period (e.g. monthly, bi-weekly, etc.) as all other employees of Company (but
deductions from Executive’s monthly severance payments may be deemed acceptable
for this purpose in the discretion of Company); provided, however that Company
may terminate such coverage if payment from Executive is not made within the
COBRA grace period or ten (10) days of the date on which Executive receives
written notice from Company that such payment is due, whichever period ends
later; and provided, further, that such benefits may be discontinued earlier to
the extent that Executive becomes entitled to comparable benefits from a
subsequent employer; in addition, this benefit is contingent upon timely
election of COBRA continuation coverage, continued eligibility

 

--------------------------------------------------------------------------------

 

 

for COBRA continuation coverage, and will run concurrent with the COBRA period;
and

 

3.Except as provided herein, the Agreement remains in effect as drafted.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

EXECUTIVE

 

 

/s/ Rick Poulton
By:  Richard Poulton


ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.


/s/ Tejal Vakharia
By:  Tejal Vakharia
Title: EVP, General Counsel

 

 

 



 

 

 



 

 

2